RECOMMENDED FOR FULL-TEXT PUBLICATION
                                     Pursuant to Sixth Circuit Rule 206
                                              File Name: 05a0309p.06

                        UNITED STATES COURT OF APPEALS
                                         FOR THE SIXTH CIRCUIT
                                           _________________


                                                       X
                                                        -
 DAVID MCFARLAND, Parent and Next Friend of
                                                        -
 Stephen and Daniel McFarland; RONALD JEFFREY
                                                        -
 PITTENGER, Parent and Next Friend of Brandon
 Pittenger; ANTHONY UNDERWOOD, Custodial Parent -
                                                            No. 04-5897

                                                        ,
 and Next Friend of Max Aubrey,                          >
                                           Plaintiffs, -
                                                        -
                                                        -
                                                        -
 CRYSTAL D. MEREDITH, Custodial Parent and Next

                                 Plaintiff-Appellant, -
 Friend of Joshua Ryan McDonald,
                                                        -
                                                        -
            v.                                          -
                                                        -
                                                        -
                                          Defendant, -
 JEFFERSON COUNTY PUBLIC SCHOOLS,
                                                        -
                                                        -
 JEFFERSON COUNTY BOARD OF EDUCATION;                   -
                                                        -
                              Defendants-Appellees. -
 STEPHEN W. DAESCHNER, Superintendent,

                                                        -
                                                       N
                         Appeal from the United States District Court
                      for the Western District of Kentucky at Louisville.
                   No. 02-00620—John G. Heyburn II, Chief District Judge.
                                             Argued: June 9, 2005
                                     Decided and Filed: July 21, 2005
         Before: NORRIS and DAUGHTREY, Circuit Judges; JORDAN, District Judge.*
                                             _________________
                                                   COUNSEL
ARGUED: Teddy B. Gordon, Louisville, Kentucky, for Appellant. Francis J. Mellen, Jr.,
WYATT, TARRANT & COMBS, Louisville, Kentucky, for Appellees. ON BRIEF: Teddy B.
Gordon, Louisville, Kentucky, for Appellant. Francis J. Mellen, Jr., Byron E. Leet, WYATT,
TARRANT & COMBS, Louisville, Kentucky, for Appellees. Amy D. Cubbage, Sheryl G.


         *
          The Honorable R. Leon Jordan, United States District Judge for the Eastern District of Tennessee, sitting by
designation.


                                                          1
No. 04-5897           McFarland, et al. v. Jefferson County Public Schools, et al.            Page 2


Snyder, Bridget H. Papalia, FROST, BROWN & TODD, Louisville, Kentucky, Morgan G.
Ransdell, KENTUCKY COMMISSION ON HUMAN RIGHTS, Louisville, Kentucky, Chester
Darling, CITIZENS FOR THE PRESERVATION OF CONSTITUTIONAL RIGHTS, Andover,
Massachusetts, Michael Williams, Robert J. Roughsedge, CITIZENS FOR THE
PRESERVATION OF CONSTITUTIONAL RIGHTS, Boston, Massachusetts, Maya R. Kobersy,
John W. Borkowski, Maree Sneed, HOGAN & HARTSON, Washington, D.C., Albert H.
Kauffman, THE CIVIL RIGHTS PROJECT AT HARVARD UNIVERSITY, Cambridge,
Massachusetts, Chinh Quang Le, NAACP LEGAL DEFENSE & EDUCATIONAL FUND, New
York, New York, for Amici Curiae.
                                       _________________
                                           OPINION
                                       _________________
       PER CURIAM. Plaintiff Crystal Meredith, on behalf of her son Joshua Ryan McDonald,
appeals the decision of the district court to uphold the student assignment plan of the Jefferson
County Public Schools, which includes racial guidelines. The district court concluded that the
assignment plan met the constraints of the Equal Protection Clause of the Fourteenth Amendment
because the school board had a compelling interest to use the racial guidelines and applied them in
a manner that was narrowly tailored to realize its goals. McFarland v. Jefferson County Public
Schools, 330 F. Supp. 2d 834 (W.D. Ky. 2004).
       Because the reasoning which supports judgment for defendants has been articulated in the
well-reasoned opinion of the district court, the issuance of a detailed written opinion by this court
would serve no useful purpose.
       The judgment of the district court is affirmed.